FILED
                           NOT FOR PUBLICATION                              JUL 7 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


YAN SUI, an individual; PEI-YU YANG,             No. 12-56313
an individual,
                                                 D.C. No. 8:10-cv-01973-JAK-
              Plaintiffs - Appellants,           AJW

  v.
                                                 MEMORANDUM*
SOUTHSIDE TOWING, a California
Company; DAVID PADUA, an individual,

              Defendants - Appellees,

  And

RICHARD RODRIGUES, an individual,

              Defendant.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                             Submitted June 25, 2014**



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

      Plaintiffs Yan Sui and Pei-Yu Yang appeal pro se from the district court’s

judgment dismissing their 42 U.S.C. § 1983 action alleging that a private towing

company and its agents violated plaintiffs’ constitutional rights and federal and

state law. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Caviness v. Horizon Cmty. Learning Ctr., Inc., 590 F.3d 806, 811-12 (9th Cir.

2010), and we affirm.

      The district court properly dismissed plaintiffs’ § 1983 claims because

plaintiffs failed to allege facts in their amended complaint sufficient to show that

defendants were acting under color of state law. See id. at 812, 815 (state action is

a required element of a § 1983 claim, and mere fact that a private entity performs a

function that serves the public does not make its acts state action); Price v. Hawaii,

939 F.2d 702, 707-08 (9th Cir. 1991) (private parties do not generally act under

color of state law for § 1983 purposes).

      The district court properly dismissed plaintiffs’ claim under the Fair Credit

Reporting Act (“FCRA”) because plaintiffs cannot bring a private action under 15

U.S.C. § 1681s-2(a) and plaintiffs failed to allege facts in their amended complaint

sufficient to show that they notified a consumer reporting agency about the dispute

under § 1681s-2(b). See Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147,


                                           2                                    12-56313
1154 (9th Cir. 2009) (under the FCRA, 15 U.S.C. § 1681s-2(a) does not create a

private right of action and the duties under § 1681s-2(b) arise only after the

furnisher of financial information receives notice of the consumer’s dispute from a

credit reporting agency).

      The district court properly declined to exercise supplemental jurisdiction

over plaintiffs’ state law claim after dismissing their federal claims. See 28 U.S.C.

§ 1367(c)(3); Acri v. Varian Assocs., Inc., 114 F.3d 999, 1000 (9th Cir. 1997) (en

banc) (district court has discretion to keep, or decline to keep, state law claims

under conditions set forth in § 1367(c)).

      Plaintiffs’ contentions concerning the denial of their motion for default

judgment and dismissal without leave to amend are unpersuasive.

      AFFIRMED.




                                            3                                    12-56313